DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Charlton (US 2005/0274780) in view of Rettey (US 2015/0147435).
Claims 1 and 3
Charlton discloses a package containing regular/circular shaped consumable product (19), the package comprising a carrier (11) formed from a rigid or semi-rigid/paperboard, foldable sheet material (see [0005]), the carrier comprising a footing (34) opposite an opening (22) and a vertical support member (defined by panel 17 in combination with panels 27a, 28a, 41 and 44), the footing and the vertical support member define a compartment that holds and partially encloses the regular/circular shaped consumable product with minimal empty space in the compartment, the footing having a uniform footing depth, and the vertical support member comprising a pair of sidewalls (defined by 27a, 41, 28a and 44) each having a top edge (defined by top edges of 27a and 28a meeting with the opening 22) opposite the footing and uniform sidewall depth facing one another having lower tabs (43 and 47) joined to opposite ends of the footing (see figures 2 and 3), a rear wall (17) being generally flat with a lower edge (32) contiguous with the footing, and an upper edge (26) opposite the lower edge (see figure 3), wherein the top edge and upper edge define the opening (see figure 2); and a wrap (10) that encloses the regular/circular shaped consumable product aligned in the carrier, the wrap configured to maintain the regular/circular shaped consumable product within the carrier (see figure 1 and [0016]); wherein the uniform footing depth is equal to the uniform sidewall depth, the carrier provides support capable to stand the regular/circular shaped consumable product upright in the package for display.  Charlton does not disclose the product having irregular shape.  However, Rettey discloses a consumable product which could have any desired shape, including an irregular shape (see [0047] and [0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the consumable product of Charlton having an irregular shape as taught by Rettey depending on consumer preferences, and/or since it is a matter of design choice the shape of the consumable product disposed within the carrier.
Claim 2
Rettey further discloses the irregular-shaped consumable product comprises an elongate shape (see figures 13 and 14).
Claim 7
Charlton further discloses the wrap is transparent (see [0016]).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Charlton (US 2005/0274780) and Rettey (US 2015/0147435) as applied to claim 1 above, and further in view of Doboze (4,848,543).
Claim 4
Charlton does not discloses the carrier made from plastic material.  However, Doboze discloses a carrier for a consumable product/pizza made from polystyrene foam (see column 2 lines 23-27).  Doboze discloses standard cardboard pizza boxes has a low insulation coefficient, and the cardboard harbors bacteria, which can flourish it, causing possible health and spoilage problems (see column 1 lines 30-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier of Charlton being made from plastic/polystyrene foam material since polystyrene foam for good thermal insulation of the consumable product inside the box and to prevent possible health problems to the consumer.
Claim 5
Charlton as modified discloses the consumable product having an irregular shape resembling a rectangle or a square.  Charlton does not disclose the footing, sidewalls, and rear walls have a square or rectangular shape.  However, Doboze discloses a carrier for a consumable product/pizza having a square shape (see figure 9).  Doboze discloses when the shape of the pizza is different than the shape of the carrier, a large amount of space is filled with air accelerating cooling of the pizza between the time of preparation and the delivery time to the customer (see column 1 lines 46-52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier of Charlton having a square shape as taught by Doboze to better accommodate to the shape of the pizza, leaving the least amount of space between the interior of the carrier and the consumable product preventing fast cooling of the pizza. 
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Charlton (US 2005/0274780) and Rettey (US 2015/0147435) as applied to claim 1 above, and further in view of Pope (WO 01/81200).
Claims 6 and 8
Charlton further discloses the wrap is transparent (see [0016]), appearing to be made from plastic material, and an open end of the wrap is folded and closed/seal with adhesive or other securing means (see [0031]).  From the argument that the wrap of Charlton is not plastic and not hermetically sealed, Pope discloses a pizza product disposed within a tray (11) and a lid (13) and a transparent plastic outer layer/wrapper hermetically sealing the contents (see page 6 lines 1-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wrapper of Charlton being made of plastic material and hermetically sealing the contents inside since it is well-known and nominal to have wrappers made from plastic material and being hermetically sealed to maintain the integrity of the product and for tampering purposes of the package.
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736